--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
OPTION AGREEMENT
 
TRENTON AND KINNEVILLE PROSPECTS
 
THIS OPTION AGREEMENT (this “Option”) is made and entered into effective as of
the 14th day of June, 2011 (the “Effective Date”), by and between RANGE MICHIGAN
LLC, a Wyoming limited liability company, with a mailing address of 504 Freemont
Street, Thermopolis, Wyoming 82443-2913 (“Range”) on the one hand, and LJM
ENERGY CORP., a Nevada corporation, with a mailing address of 9190 Double
Diamond Parkway, Reno, Nevada 89521 (“LJM”) on the other hand.
 
WHEREAS, Range owns certain oil and gas interests in the area described on
Exhibit A attached hereto in the Trenton Township, Washtenaw County, Michigan
(the “Trenton One Prospect”);
 
WHEREAS, Range owns certain oil and gas interests in the area described on
Exhibit B attached hereto in the Trenton Township, Jackson County, Michigan (the
“Trenton Two Prospect”);
 
WHEREAS, Range owns certain oil and gas interests in the area described on
Exhibit C attached hereto in the Kinneville Township of Ingham County, Michigan
(the “Kinneville Prospect” and together with the Trenton One Prospect and
Trenton Two Prospect, the “Option Prospects”);
 
WHEREAS, Range intends to acquire additional interest in the Option Prospects
from time to time;
 
WHEREAS, LJM may desire to participate in the development in one or more of the
Option Prospects as set forth in this Option and the parties desire to
memorialize the terms of their agreement with regard to such participation in
this Option.

 
NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which consideration is hereby acknowledged, the parties intending to be bound
hereby agree as follows:

 
1. DEFINITIONS AND REFERENCES
 
1.1 Recitals.  The foregoing recitals are a true and are a substantive part of
this Agreement.
 
1.2 Defined Terms.  Certain of the capitalized terms used herein shall have the
following meanings:
 
1.2.1 “Additional Costs” shall mean LJM’s proportionate share (based on the
Participation Ratio and its Participation Percentage) of the amount of any costs
associated with a Well in which LJM participates that are not included in the
AFE for such Well.
 
1.2.2 “AFE Amount” shall mean LJM’s proportionate share (based on the
Participation Ratio and its Participation Percentage) of the amount contained in
the AFE attached to any Proposal.
 
1.2.3  “Affiliate” shall mean, with respect to a Person, any other Person
controlling, controlled by or under common ownership with such Person.
 
 
1

--------------------------------------------------------------------------------

 
1.2.4  “Business Day” shall mean a day on which the banks in the State of
Michigan are customarily open for business.
 
1.2.5 “Operating Agreement” shall mean the Joint Operating Agreement applicable
to any Well in which LJM participates, whether solely with Range or with Range
and others.
 
1.2.6 “Participation Percentage” shall mean the percentage of working interest
LJM desires to acquire in a Well developed pursuant to this Agreement.
 
1.2.7 “Participation Ratio” shall mean the ratio of 8:5 (costs to working
interest) derived from LJM’s right to acquire 50% of Range’s working interest in
a Well in exchange for paying 80% of Range’s proportionate share of the AFE
Amount, of the Additional Development Costs and of the operating costs.
 
1.2.8  “Party” or “Parties” shall mean one or all of Range Michigan LLC, and LJM
Energy Corp. or their respective successors or assigns as the context requires.
 
1.2.9 “Person” shall mean an individual, an estate, a corporation, a
partnership, a joint venture, a limited liability company, an association, a
joint stock company, a government or any department or agency of a government, a
trust and/or any other entity.
 
2. GRANT OF OPTION.  Range hereby grants to LJM the Option to acquire up to
fifty percent (50%) of the Range’s then-existing working interest in any Well
developed on an Option Prospect, on and, subject to the terms set forth below,
provided that LJM exercises this Option with respect to such Option Prospect as
set forth in Section 5.1, below.
 
3. TERM OF OPTION.  The term of the Option shall be for the period of two years
beginning on the Effective Date and ending on June ___, 2013 (the “Option
Period”).  This Option shall expire, cease to be exercisable and become null and
void at the end of the Option Period with respect to any Option Prospect for
which LJM has not then exercised this Option.
 
4. OPTION PAYMENTS
 
4.1 Option Fee.  In consideration of the grant of the Option, LJM shall pay
Range the sum of One Hundred Thousand Dollars ($100,000) (the “Option Fee”) as
follows:
 
4.1.1 LJM shall pay Range Twenty Five Thousand Dollars ($25,000) on or before
July 31, 2011 for the Option on the Trenton One Prospect;
 
4.1.2 LJM shall pay Range Twenty Five Thousand Dollars ($25,000) on or before
July 31, 2011 for the Option on the Trenton Two Prospect ;
 
4.1.3 LJM shall pay Range Fifty Thousand Dollars ($50,000) on or before August
31, 2011 for the Option on the Kinneville Option Prospect.
 
4.1.4 The Option Fee shall be paid by LJM as provided above as compensation for
the grant by Range of this Option, regardless of whether LJM exercises the
Option as to any Option Prospect.
 
4.2 Prospect Exercise Fee.  If LJM elects to exercise the Option with respect to
any Option Prospect, LJM shall tender with its Notice of Exercise (defined in
and delivered pursuant to the requirements of Section 5.2.2, below) One Hundred
and Fifty Thousand Dollars ($150,000) (the “Prospect Exercise Fee”).  The
payment of the Prospect Exercise Fee for one Option Prospect shall not satisfy
LJM’s obligation to pay the Prospect Exercise Fee any other Option Prospect.  It
is the intention of Range and LJM that LJM shall pay a separate Prospect
Exercise Fee to Range for each Option Prospect for which LJM provides a Notice
of Exercise of this Option.
 
 
2

--------------------------------------------------------------------------------

 
5. OPTION EXERCISE AND WELL DEVELOPMENT PROCEDURES
 
5.1 Option Exercise.  LJM may exercise the Option as to an Option Prospect by
delivering to Range the Notice of Exercise referenced in Section 5.2.2 below and
paying the Prospect Exercise Fee for such Option Prospect.
 
5.2 Development of Wells.  The following procedures shall apply to each well (i)
developed by Range or (ii) in which Range participates on an Option Prospect
during the Option Period (each a “Well”).
 
5.2.1 No less than thirty (30) days prior to the planned spudding of a Well
within an Option Prospect, Range shall deliver to LJM a proposal for such Well
which will include an AFE containing the information referenced in Section 5.2.7
below for such Well (the “Proposal”).  Each Proposal shall describe the location
of the Well, the proposed timing for the drilling and completion of the Well,
the participants in the Well if there are participants other than Range, the
Operating Agreement for the Well, and the AFE Amount for the Well.
 
5.2.2 If LJM has not yet exercised the Option for the Option Prospect to which
the Proposal refers, within ten (10) Business Days after receiving the Proposal
LJM shall provide Range with written notice of its exercise of the Option as to
the relevant Option Prospect (the “Notice of Exercise”), and LJM will tender the
Exercise Fee for that Option Prospect with its delivery of the Notice of
Exercise.
 
5.2.3 Within ten (10) Business Days after receiving the AFE, LJM shall advise
Range in writing whether LJM desires to participate in the proposed Well (such
writing the “Participation Notice”).
 
5.2.4 LJM may acquire up to 50% of Range’s working interest in the Well in
exchange for paying 80% of Range’s proportionate share of: (i)  the AFE Amount,
(ii) any Additional Development Costs, an (iii) the operating costs (as provided
in the Operating Agreement).  LJM may acquire a working interest that is less
than 50% of Range’s working interest, by paying a reduced proportionate share of
the AFE Amount, the Additional Development Costs and the operating costs based
on the Participation Ratio.  The Participation Notice shall indicate LJM’s
desired Participation Percentage for the Well.  If LJM elects to participate in
a proposed Well at less than a 50% of Range’s working interest, Range may, in
its sole discretion, decide not to develop or participate in the Well, and in
such case it will promptly notify LJM of that decision.  If LJM elects to
participate in a Well at 50% of Range’s working interest (or Range decides to
proceed with the Well if LJM participates at a lesser working interest), LJM
shall, within fourteen (14) days after giving the Participation Notice forward
to Range a payment equal to its share of the AFE Amount based on the
Participation Ratio and LJM’s Participation Percentage (the “Preliminary
Payment”).
 
5.2.5 The Parties recognize that the amounts contained in any AFE are only
estimates, and LJM agrees to pay its share of the total cost of drilling,
completing and equipping the Well, whether or not such costs are identified in
the AFE or included in the AFE Amount.  LJM shall promptly pay its share of the
costs associated with the operation of the Well in accordance with its
Participation Percentage as they may be billed by Range.   If LJM does not
exercise the Option as to the relevant Option Prospect, fails to timely provide
Range with a Participation Notice or fails to pay the Preliminary Payment, LJM
shall not have the right to participate in such Well.  If LJM does participate
in a Well, as provided herein, after the Well has been drilled, completed and
equipped, it shall be operated, and the costs of operation paid, pursuant to the
relevant Operating Agreement.
 
5.2.6 Should LJM fail or refuse to promptly pay any Additional Development
Costs, Range may, at its option and in its sole discretion and without regard to
the requirements of Section 8.2 below which shall not apply to such
circumstance:
 
5.2.6.1 Pay such costs and retain the proceeds of the production from the Well
until it has recovered 400% of the amount not paid by LJM; or
 
5.2.6.2 Pay such costs and demand and receive an assignment of 1% of LJM’s
interest in the subject Well or any other Well in the Trenton Prospect for each
$7,000 not paid by LJM, which assignment LJM shall promptly provide in the form
similar to that attached hereto as Exhibit C; and/or
 
 
3

--------------------------------------------------------------------------------

 
5.2.6.3 Terminate this Agreement, which termination shall not relieve any Party
of any liability or obligation accrued or incurred at the time of the
termination, including.
 
5.2.7 Each AFE shall describe the location of the subject Well and the proposed
timing for the drilling and completion of that Well.  The AFE shall also provide
an estimate of the cost of the land acquisition and seismic investigation,
drilling, completion (including fracturing and/or treatment) and equipping of
such Well (including the cost of the flow lines from the wellhead to the first
meter) (all such amounts collectively, the “AFE Amount”).
 
5.3 Assignment of Well Interests and Return of Unused Funds.
 
5.3.1 Within three (3) business days following Range’s receipt of the
Preliminary Payment, Range will assign to LJM its share of the working interest
in the Well based on LJM’s Participation Percentage and the Participation Ratio
by executing a Bill of Sale and Assignment in form substantially similar to the
document attached hereto as Exhibit C.
 
5.3.2 If a Well is proposed for which LJM has advanced funds to Range, and that
well is not drilled or is drilled but not completed and/or equipped or if all of
the funds advanced by LJM to Range exceed LJM’s share of the actual costs of
drilling, completing and equipping such Well, Range will promptly return any
unused funds to LJM.
 
6. ACCESS.  During the Option Period, and to the extent that Range has the right
and authority to do so, it shall grant LJM access to the Option Prospects, to
conduct all engineering and all other studies, testing, explorations and
evaluations as LJM shall deem necessary.  Range shall also provide to LJM, on a
confidential basis, all engineering, seismic, mapping and other data in Range’s
possession with respect to the Option Prospect.  LJM shall be fully responsible
for all activities of each engineers, contractors, subcontracts, and other
persons carrying out such work on any of the Option Prospects.  All of the
aforesaid work and activity shall be carried on in a manner so as not to
unreasonably interfere with the operations of Range or any other parties having
rights with respect to the Option Prospects.  LJM hereby agrees to indemnify
Range, and to hold Range harmless from and against any and all claims and
actions by third parties arising from LJM’s actions pursuant to this Section 5,
whatsoever.  Notwithstanding any other provision of this Agreement to the
contrary, such indemnity obligations on the part of LJM shall survive the
Closing and the expiration or termination of this Agreement for any reason.
 
7. NOTICES.  All notices and other communications hereunder shall be in writing
and shall be (a) delivered personally, against written receipt thereof, (b) sent
by registered, certified or express mail service, postage prepaid and return
receipt requested, (c) sent by nationally-recognized overnight courier service,
or (d) sent by telecopy, provided receipt is promptly confirmed by the receiving
party, addressed to the parties as follows:
 
If to Range:                         RANGE MICHIGAN LLC
P.O. Box 726
504 Freemont Street
Thermopolis, Wyoming 82443-2913
Attn: Tolly Dewey
Facsimile: (307) 864-3756
Email: tolly.gvllc@rtconnect.net
 
with copy, which shall not constitute
notice, to:

 
Karen J. Greenwell, Esq.
WYATT, TARRANT & COMBS, LLP
250 W. Main Street, Suite 1600
Lexington, Kentucky 40507-1746
Facsimile: (859) 259-0649
Email: kgreenwell@wyattfirm.com
 
 
4

--------------------------------------------------------------------------------

 
If to LJM:                           LJM ENERGY CORP.
9190 Double Diamond Parkway
Reno, Nevada 89521
Attn: Joel Felix
Facsimile:
Email:
 
 
Notices shall be deemed to have been given and received upon (a) the date of
their personal delivery or transmission by telecopy (provided that receipt by
telecopy is confirmed by the receiving party), (b) the next business day after
delivery to a nationally-recognized courier service with instructions for
delivery upon the next business day, and (c) five (5) days after deposit in the
United States mail, postage prepaid, return receipt requested, provided,
however, that if the fifth day after such deposit is not a day upon which mail
is regularly delivered, then upon the next day of regular mail delivery
thereafter.  The party giving notice shall bear the burden of proving that the
other party actually received such notice.  Any party may change its address or
telephone numbers for receiving notices under this Agreement by giving
appropriate notice to the other party as provided under this section.
 
8. DAMAGE LIMITATION; ATTORNEYS’ FEES.  In the event of a default under this
Agreement by either party, the other party shall be entitled as appropriate to
seek specific performance of this Agreement and to recover its direct damages
proximately caused by the defaulting party’s breach.  Anything to the contrary
herein notwithstanding, however, no party shall be liable to any other party for
any special, indirect or consequential losses or damages resulting from a breach
or default under, or arising in any manner in connection with, this Agreement,
including, but not limited to, lost profits or damages arising from loss of
opportunity or delay.  In addition to any other relief to which any party may be
entitled upon the default of any other, the non-defaulting party shall also be
entitled to recover all of its attorneys’ fees and related costs and expenses
incurred in enforcing this Agreement and in prosecuting its remedies hereunder.
 
9. MISCELLANEOUS.
 
9.1 GOVERNING LAW.  This Option shall be governed by, and construed in
accordance with, the law of the State Michigan, without regard to its principles
concerning conflicts of law.
 
9.2 BINDING NATURE.  This Option shall be binding upon, and shall inure to the
benefit of, not only the parties hereto, but also their respective successors
and assigns.
 
9.3 NO BROKERS.  Range and LJM each warrants to the other that it has not
engaged any real estate agent, broker, finder or similar person in connection
with this Option or the transactions contemplated hereunder and that no sales
commission, brokerage fee, finder’s fee or similar amount shall be due any
person upon the execution of this Option or the Closing of the purchase and sale
of the Option Prospects.  In the event a claim for any sales commission,
brokerage fee, finder’s fee or similar amount is asserted in connection with the
execution of this Option or the Closing of the aforesaid purchase and sale, the
party alleged to have given rise to the obligation to pay such amount shall
indemnify the other party against, and hold it entirely harmless from, all
losses, damages, expenses (including legal fees) and other liabilities with
respect to the claim.
 
9.4 RECORDED NOTICE.  Range will, upon request by LJM, execute, acknowledge and
deliver a notice of the Option to be recorded in the official public records of
the county or counties in which the property subject to the Option is
located.  In the event the Option is canceled or terminated for any reason, LJM
agrees to execute, acknowledge and deliver to Range an appropriate notice
terminating the aforesaid notice of the Option for recording in the official
public records for the appropriate county.
 
 
5

--------------------------------------------------------------------------------

 
9.5 ARBITRATION.  Except as otherwise provided herein, disputes and
controversies arising under this Option shall be settled and determined in the
manner provided below in this section.  The parties involved in any such dispute
or controversy (the “Involved Parties”) shall initially negotiate in good faith
and make a reasonable effort to resolve the matter between or among
themselves.  If the Involved Parties have not been able to reach agreement
within fifteen (15) days, any Involved Party thereafter may require that the
matter be submitted to arbitration as provided in this section.  Unless the
Involved Parties otherwise agree, the arbitration shall take place in Lansing,
Michigan and shall be governed by the Commercial Rules of the American
Arbitration Association, to the extent such rules are not inconsistent with the
provisions of this section.  The party desiring to initiate arbitration shall
deliver written notice to such effect to the other Involved Party or
Parties.  The Involved Parties shall endeavor to agree upon a mutually
acceptable, independent arbitrator possessing knowledge, training and experience
with regard to the type of issues in dispute.  If the Involved Parties are
unable within ten (10) days from the delivery of the notice demanding
arbitration to agree upon a single such arbitrator, each of the Involved Parties
shall designate one such arbitrator by written notice to the other Involved
Party or Parties.  If any Involved Party fails to designate its arbitrator
within ten (10) days of its receipt of notice from any other Involved Party
designating its arbitrator, the arbitrator(s) designated shall decide the
dispute alone (provided that if two arbitrators have been appointed, a third
shall be appointed in the manner hereinafter set forth).  The arbitrators
designated by the Involved Parties shall mutually select two independent
arbitrators if there are three Involved Parties or one independent arbitrator if
there are two Involved Parties, possessing knowledge, training and experience
with regard to the type of issues in dispute.  If the arbitrators appointed by
the Involved Parties have been unable to agree within ten (10) days of the
appointment of the last such arbitrator on the identity of the independent
arbitrators, any involved Party may apply to the Chief Judge of the United
States District Court for the Western District of Michigan to appoint the
additional arbitrators.  The involved Parties shall have the right of discovery
in accordance with the Federal Rules of Civil Procedure, subject to such rulings
as the arbitrator(s) may make with respect thereto.  As soon as practicable, the
arbitrator(s) shall hold a hearing at which the Involved Parties shall present
such testimony, evidence and arguments as they deem relevant and
appropriate.  After the hearing the arbitrator, or a majority if there are more
than one, shall decide the controversy and render an award in writing to Range
and LJM, setting forth the issues adjudicated, the determinations reached with
respect thereto, and the reasons for the award.  The arbitrator(s) shall have no
power to amend this Agreement.  The costs and expenses of the arbitration,
including the compensation of the arbitrator(s) and all of the legal and
professional fees incurred by the Involved Parties with respect to the
arbitration and the claim giving rise thereto, shall be allocated among the
Involved Parties as the arbitrator (or a majority thereof) shall provide in its
or their award.  The award of the arbitrator(s) shall be conclusive and binding
upon the Involved Parties and shall be specifically enforceable by any court
having jurisdiction over the Involved Parties by entry of judgment upon the
award.
 
9.6 ENTIRE AGREEMENT.  This Option constitutes the entire agreement of the
parties with respect to its subject matter and supersedes all prior contracts,
agreements and understandings with respect to such subject matter.  No change in
or modification of this Agreement shall be enforceable unless in writing and
signed by both of the parties hereto.
 
[END OF TEXT; SIGNATURE PAGES FOLLOW]
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Option to be executed and
delivered effective as of the Effective Date.
 
 
 

 
RANGE MICHIGAN LLC


By its Manager: Range Exploration Partners LLC
 
           
By:
/s/ Frode Aschim      
Frode Aschim
   
Its:
Manager
 

 
 
 
IN WITNESS WHEREOF, the parties have caused this Option to be executed and
delivered effective as of the Effective Date.
 
 
 

 
LJM
 
LJM Energy Corp.
            By:  /s/ Joel Felix       Joel Felix     Its:  Chief Executive
Officer   

 
 
 
 7

--------------------------------------------------------------------------------